DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea (KR10-2020-0059542) on 5/19/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 5/18/2021 has been considered. 

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “when the altitude value of the start point of the sub-segment unit is identified to be beyond points the highest altitude value or below the lowest altitude value of the safety flight altitude range” but it appears it should read “when the altitude value of the start point of the sub-segment unit is identified to be beyond
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: “a travel route manager configured to confirm…to set…and to correct…”, “a delivery information manager configured to manage…and to provide…”, “an obstacle analyzer configured to monitor…and to analyze…”, and “a UAV control manager configured to generate…and provide…”
Claims 2 and 3: “the travel route manager is further configured to: generate…and determine…”
Claim 4: “the travel route manager is further configured to: divide…and set…”
Claim 11: 	“the travel route manager is further configured to perform…” 
Claim 12: “the travel route manager is further configured to: arrange…and determine…”
Claim 14: “the obstacle analyzer is further configured to: store and manage a condition…and confirm…”	
The relevant structure in the specification for “a travel route manager,” “a delivery information manager,” “a UAV control manager,” and “an obstacle analyzer” appears to be described in applicant’s published application (US 20210365881 A1) at ¶ 0034: “The unmanned delivery management device 100 may include a travel route manager 110, a delivery information manager 120, an obstacle analyzer 130, and a UAV control manager 140.” Applicant’s specification further specifies in [0080] that “FIG. 7 is a block diagram illustrating a computing system for implementing an apparatus and method for managing unmanned delivery according to an embodiment of the present disclosure” and in [0081] that “Referring to FIG. 7, a computing system 100 may include at least one processor 1100 connected through a bus 1200, a memory 1300, a user interface input device 1400, a user interface output device 1500, a storage 1600, and a network interface 1700.”
Therefore, under the broadest reasonable interpretation, the various elements invoking § 112(f) above may be part of the same device and may be implemented as one or more processors, memory, user input/output devices, storage, or network interfaces. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: The limitation of claim 1 “to set a travel route comprising a waypoint for a takeoff segment, a landing segment and a flight segment” renders the claim indefinite because the limitation can be read a number of different ways. In particular, the limitation could be interpreted in any of the following manners: 
“to set a travel route comprising: a waypoint for a takeoff segment, a waypoint for a landing segment and a waypoint for a flight segment”

“to set a travel route comprising a waypoint, the travel route comprising a takeoff segment, a landing segment, and a flight segment”

“to set a travel route comprising 1) a waypoint for a takeoff segment, 2) a landing segment and 3) a flight segment”


See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution. Therefore, the intended scope of the claim cannot be determined and the claim is indefinite. 
Claim 1 also previously recites the limitation “to set a waypoint based on the delivery mission information” before reciting the later limitation “to set a travel route comprising a waypoint for a takeoff segment, a landing segment and a flight segment.” Therefore, the limitation is also rendered indefinite because it is unclear whether the second recitation of “a waypoint” is intended to refer to the same “waypoint” recited in the former limitation, or if it is intended to be a different waypoint or different set of waypoints (depending on which interpretation above is applicant’s intended interpretation). 
Dependent claims 2-15 are also rejected as they depend from claim 1. For the purposes of further examination, the examiner interprets the limitation “to set a travel route comprising a waypoint for a takeoff segment, a landing segment and a flight segment” as requiring setting a travel route that includes some waypoint and that includes a takeoff segment, a landing segment, and flight segment. 
Claims 4, 7, 8, and 10 also recite the limitation “a waypoint” and are indefinite because it is unclear if “a waypoint” refers to one of the instances of “a waypoint” in claim 1, or a new waypoint. The examiner interprets claim 4, 7, 8 and 10 to refer to either a previously recited waypoint or a new waypoint. 
Similarly, claims 5-6 and 9 recite “the waypoint” and are indefinite as it is unclear which previously recited instance of “a waypoint” is being referred to. The limitation “the waypoint” is interpreted as any of the previously recited instances of “a waypoint.”
Regarding Claims 6-10, the claims recite the following functions, but do not recite any associated elements for carrying out the functions: 
Claim 6: “confirm a slope…confirm an altitude…determine a point…determine the start point…” 
Claim 7: “confirm… determine a point…” 
Claim 8: “set…and determine…”
Claim 9: “confirm…confirm…and determine…” 
Claim 10: “determine…by considering…”
Independent claim 1 is directed to an apparatus comprising a travel route manager, a delivery information manager, an obstacle analyzer, and a UAV control manager. Therefore, since the functions recited by claims 6-10 are not explicitly tied to any particular apparatus/system component, it is unclear which element of the apparatus is performing the functions of claims 6-10, or if some other element is performing these functions. Thus, claims 6-10 are indefinite because the claims do not clearly indicate which element is performing the claimed functions. 
For the purposes of further examination, the examiner interprets the functions of claims 6-10 as being performed by any element of the previously recited apparatus. Should applicant wish to amend claims 6-10 to specify a particular element or structure of the apparatus, and specify which element/structure is actually performing each of the claimed functions described above, it would likely clarify the claims to overcome these 112(b) rejections.
Claim 6-10 also recite the limitation “the sub-segment unit” – which renders the claims indefinite because “the sub-segment unit” lacks sufficient antecedent basis and it is unclear whether it is intended to refer to “a subunit” of claim 4, or some other sub-segment unit. For the purposes of further examination, the examiner interprets “the sub-segment unit” to refer to either the subunit of claim 4 or another sub-segment. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20180174102 A1 to Winkle et al. (Winkle).  

Claim 1: Winkle discloses: 
An apparatus for managing unmanned delivery (Winkle: Fig. 2 and ¶ 0031-0034 showing central server/retailer computing device; also see Fig. 1 and ¶ 0012-0014, ¶ 0015-0030 system for managing delivery using a UAV), the apparatus comprising: 
a travel route manager (Winkle: Fig. 2, ¶ 0038 showing retailer computing device 150 that generates travel routes for the UAV) configured to 
confirm delivery mission information provided by a user terminal (Winkle: ¶ 0019, ¶ 0022-0026 showing customer order is placed and includes specification of delivery to a delivery location, and ¶ 0026, ¶ 0036 the order and delivery location are confirmed) 
to set a waypoint based on the delivery mission information (Winkle: ¶ 0037 “the control circuit 210 of the retailer computing device 150 is programmed to obtain GPS coordinates of the delivery location 180 where the product 190 is to be delivered” and ¶ 0038 showing the “route is based on a starting location of a UAV 110 (e.g., a deployment station or the like) and the intended destination of the UAV 110 (e.g., delivery location 180 and/or drop off zone 182)”), 
to set a travel route comprising a waypoint (Winkle: ¶ 0038 showing “the control circuit 210 of the retailer computing device 150 automatically generates a travel route… based on a starting location…and the intended destination”) for a takeoff segment (Winkle: ¶ 0038, ¶ 0071 showing the determined route includes the starting location of the UAV such as a deployment station), a landing segment (Winkle: ¶ 0038 showing the determined route includes a landing zone and at least ¶ 0039-0041, ¶ 0048 showing determining the route includes determining a landing zone, and providing landing instructions that guide the landing of the UAV onto the landing location) and a flight segment (Winkle: ¶ 0038, ¶ 0048-0049, ¶ 0071 showing route for navigation from the origin location to the destination location, i.e. a flight segment; ¶ 0030 specifying flight routes between the origin/destination), and 
to correct the travel route according to a travel condition of an unmanned aerial vehicle (UAV) (Winkle: ¶ 0072 showing “the route instructions…can be recalculated by the control circuit 210 of the retailer computing device 150 in real-time, for example, if an obstacle, no-fly zone, or another movement restriction is detected along the originally calculated route of the UAV 110, or if the customer…moves to a different location and such movement is detected by the system 100; also ¶ 0030 “flight routes…modified in real-time by the retailer computing device”; also see ¶ 0056, ¶ 0073 the UAV transmits images/video of the product drop zone to the retailer computing device which allows the retailer computing device to analyze environmental elements/conditions and guide the landing of the UAV at the product drop off zone); 
a delivery information manager (Winkle: Fig. 2 and ¶ 0031-0032 showing control circuit of the retailer computing device) configured to 
manage delivery mission information comprising a delivery destination of an article and a delivery method of the article and to provide the delivery mission information to the travel route manager (Winkle: at least ¶ 0018, ¶ 0019, ¶ 0025-0026, ¶ 0033, ¶ 0035-0037 showing order information is confirmed including delivery destination and delivery method option selected by the customer, which is processed by an order processing server and transmitted to the retailer computing device which as per Fig. 2/¶ 0033 receives information from the order processing server via an input/output device); 
an obstacle analyzer (Winkle: ¶ 0067 control circuit analyzing obstacles, obstructions, etc.) configured to 
monitor a location and status information of the UAV (Winkle: ¶ 0070, ¶ 0072-0073 showing monitoring location and status of the UAV along the route in real-time; also see ¶ 0056, ¶ 0073) and 
to analyze an obstacle of the UAV (Winkle: ¶ 0067 “The control circuit 210 of the retailer computing device 150, in some configurations, obtains data indicating locations of other buildings, structures, obstructions, and/or no-fly zones associated with the delivery location 180”; also see  ¶ 0072 showing “the route instructions…can be recalculated by the control circuit 210 of the retailer computing device 150 in real-time, for example, if an obstacle, no-fly zone, or another movement restriction is detected along the originally calculated route of the UAV 110, or if the customer…moves to a different location and such movement is detected by the system 100); and 
a UAV control manager (Winkle: Fig. 2 and ¶ 0031-0032 showing control circuit of the retailer computing device) configured to 
generate UAV control information necessary for travel control of the UAV and delivery control of the article based on the travel route (Winkle: ¶ 0041, ¶ 0048-0049, ¶ 0051-0052, ¶ 0072-0073, ¶ 0077 showing the retailer computing device generating and transmit control instructions guiding the UAV along the route and during landing/delivery of the item) and 
to provide the information to the UAV (Winkle: ¶ 0041, ¶ 0048-0049, ¶ 0051-0052, ¶ 0072-0073, ¶ 0077 as above, showing these signals/instructions are transmitted from the control circuit of the retailer computing device to the UAV)

Claim 2: Winkle discloses claim 1. Winkle further discloses: 
wherein the travel route manager (Winkle: Fig. 2, ¶ 0038 showing retailer computing device 150 that generates travel routes for the UAV) is further configured to: 
generate at least one or more candidate travel routes (Winkle: ¶ 0038, ¶ 0071 showing determining a plurality of optimum travel routes to the designated delivery location 180) corresponding to at least one setting criterion (Winkle: ¶ 0021-0023 showing a plurality of delivery options and designations the customer/recipient can make regarding the delivery location 180, e.g. delivery to a locker; also see ¶ 0036 showing “prompting the customer to select a delivery option, with one of the available options being delivery of the product 190 via a UAV 110 to a customer-specified location”), and 
determine an ultimate travel route by selecting at least one of the at least one or more candidate travel routes (Winkle: ¶ 0038, ¶ 0072 showing optimum route is determined, which as per above the determination may be based on the calculation of multiple routes) 

Claim 3: Winkle discloses claim 1. Winkle further discloses: 
wherein the travel route manager is further configured to: generate at least one or more candidate travel routes corresponding to at least one setting criterion, and 
determine an ultimate travel route by combining at least one or more waypoints comprised in the at least one or more candidate travel routes (Winkle: ¶ 0038, ¶ 0072 showing determining the route involves determining one or more optimum routes, using at least the origin and destination; also see ¶ 0038 “The retailer computing device 150 is capable of integrating 2D and 3D maps of the navigable space of the UAV 110 with physical locations of objects at the origin/destination locations”)

Claim 4: Winkle discloses claim 3. Winkle further discloses: 
wherein the travel route manager is further configured to: divide the flight segment into a subunit, and set a waypoint corresponding to the subunit according to at least one setting criterion (Winkle: ¶ 0038 showing “the retailer computing device 150 may calculate multiple possible optimum routes. The retailer computing device 150 is capable of integrating 2D and 3D maps of the navigable space of the UAV 110 with physical locations of objects at the origin/destination locations. After the retailer computing device 150 maps all objects to specific locations using algorithms, measurements, and GPS geo-location, for example, grids may be applied sectioning off the maps into access ways and blocked sections, enabling the UAV 110 to use such grids for navigation and recognition. The grids may be applied to 2D horizontal maps along with 3D models. Such grids may start at a higher unit level and then can be broken down into smaller units of measure by the retailer computing device 150 when needed to provide more accuracy”)

Claim 5: Winkle discloses claim 4. Winkle further discloses: 
wherein the at least one setting criterion is set using at least one method among a method of setting the waypoint using a change of topographic altitude as criterion, a method of setting the waypoint using a point of intersection of altitude values as criterion, a method of setting the waypoint using horizontal movement as criterion (Winkle: ¶ 0038 showing the route for navigation from the origin to the destination, i.e. waypoint, can be set using 2D horizontal maps including grids representing access ways and blocked sections for the UAV, which under the broadest reasonable interpretation, guides horizontal movement for the UAV), and a method of setting the waypoint using a difference from a previous topographic altitude value as criterion

Claim 11: Winkle discloses claim 2. Winkle further discloses: 
wherein the travel route manager is further configured to perform correction for the ultimate travel route based on a change between the at least one or more waypoints (Winkle: ¶ 0072 showing “the route instructions, after being determined by the retailer computing device 150, can be recalculated by the control circuit 210 of the retailer computing device 150 in real-time, for example, if an obstacle, no-fly zone, or another movement restriction is detected along the originally calculated route of the UAV 110, or if the customer (or person other than the customer) moves to a different location and such movement is detected by the system”))

Claim 14: Winkle discloses claim 1. Winkle further discloses: 
wherein the obstacle analyzer is further configured to: store and manage a condition for obstacle occurrence and a response mission during obstacle occurrence (Winkle: ¶ 0039, , ¶ 0053, ¶ 0067, ¶ 0072 showing control circuit obtains data indicating obstacles and recalculates the route for avoiding the obstacles, or the UAV may collect sensor data detecting obstacles in real-time for avoidance), and 
confirm whether or not the location and status information of the UAV corresponds to the condition for obstacle occurrence (Winkle: ¶ 0045 “an alert indicating that the UAV 110 has arrived at the delivery location 180” and “an alert indicating that the UAV 110 was unable to successfully land at the product drop off zone 182 due to an obstacle or another condition unfavorable for landing of the UAV 110”; also see ¶ 0053 “Based on the detection of one or more obstacles…the UAV 310 may attempt to avoid detected obstacles, and if unable to avoid, to notify the retailer computing device 150 of such a condition”)

Claim 15: Winkle discloses claim 1. Winkle further discloses: 
wherein the response mission is a mission of moving to at least one of a nearest delivery destination from the location of the UAV and an emergency landing spot (Winkle: ¶ 0022-0023, ¶ 0030, ¶ 0038-0039 showing the “mission” is to navigate a UAV from its origin location to the next destination delivery location along the route)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180174102 A1 to Winkle et al. (Winkle) in view of US 20210264796 A1 to Chen. 

Claim 6: Winkle discloses claim 5. With respect to the following limitations, Winkle does not explicitly teach determining a slope between two points, an altitude at an end point, in order to determine an altitude value for setting the waypoint based on whether or not the altitude of the end point is within a “safety flight altitude range” (interpreted by the examiner as an altitude range in which the UAV is able to fly without collision with the ground or other object). However, Chen teaches:  
confirm a slope between a topographic altitude value of a start point and a topographic altitude value of an end point in the sub-segment unit (Chen: ¶ 0140 showing slope occurs between altitude of two adjacent flight points, i.e. a start and end point; ¶ 0119-0121 showing adjacent points with different altitude values), 
confirm an altitude value of an end point by applying the slope to an altitude value of a start point in the sub-segment unit (Chen: ¶0074-0076, ¶ 0111-0115 showing determining planned height of the adjacent flight point, and adjusting the altitude value; which as per ¶ 0085-0091, ¶ 0140 the UAV altitude at position points are adjusted above the altitude of objects to avoid collision), 
when the altitude value of the end point, to which the slope is applied, exists within a safety flight altitude range, determine a point of the altitude value of the end point, to which the slope is applied, as a candidate for setting the waypoint (Chen: ¶ 0186-0189 showing if the adjacent flight position point of the flight position point is within the preset range in order to determine an adjustment to height, i.e. altitude of the adjacent flight position), and 
when the altitude value of the end point does not exist within the safety flight altitude range, determine the start point of the sub-segment unit as the waypoint (Chen: see at least Fig. 2 and ¶ 0074 see step S103 showing “in response to the altitude difference being greater than a limit height of climbing or descending of the unmanned aerial vehicle, the planned flight height of the flight position point for the unmanned aerial vehicle or the planned flight height of the adjacent flight position point for the unmanned aerial vehicle is adjusted”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for adjustment of planned flight altitudes in response to detection of differences in surface altitudes, i.e. a slope/hill/obstacles, as taught by Chen in the UAV routing and delivery system of Winkle with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “obtaining the altitude of each object in the flight area through the flight of the unmanned aerial vehicle may effectively improve the accuracy of planning the three-dimensional route, provide data assurance for generating an adjusted three-dimensional route, and improve the flight safety of the flight of the unmanned aerial vehicle” (Winkle: ¶ 0111). 
	
Claim 7: Winkle discloses claim 5. With respect to the following limitations, Winkle teaches guiding a UAV from an origin to destination including 3D navigation and landing sequences, i.e. altitude changes), but does not explicitly teach the following limitations for setting altitude points. However, Chen teaches: 
confirm whether or not the altitude value of the start point and the altitude value of the end point in the sub-segment unit are beyond a highest altitude value or below a lowest altitude value of a safety flight altitude range (Chen: ¶ 0074 showing determining whether altitude different from first to second point is “greater than a limit height of climbing or descending of the unmanned aerial vehicle”; also see ¶ 0117-0118, ¶ 0127-0133, ¶ 0189, ¶ 0191), and 
when the altitude value of the start point of the sub-segment unit is identified to be beyond points the highest altitude value or below the lowest altitude value of the safety flight altitude range, determine a point preceding a point of intersection between the altitude value of the start point of the sub-segment unit and the highest altitude value or the lowest altitude value as a waypoint (Chen: see at least Fig. 2 and ¶ 0074 see step S103 showing “in response to the altitude difference being greater than a limit height of climbing or descending of the unmanned aerial vehicle, the planned flight height of the flight position point for the unmanned aerial vehicle or the planned flight height of the adjacent flight position point for the unmanned aerial vehicle is adjusted”; see ¶ 0067-0068,  and also see ¶ 0128-0129 showing “when the difference between a flight height A3 of a third position point a3 and a flight height A4 of a fourth position point a4 is greater than the preset threshold T, the flight height A3 of the third position a3 is adjusted to a value obtained after subtracting the preset threshold T from the flight height A4 of the fourth position a4”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for detecting differences in altitudes and adjustment of planned flight altitudes of Chen in the UAV routing and delivery system of Winkle with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “obtaining the altitude of each object in the flight area through the flight of the unmanned aerial vehicle may effectively improve the accuracy of planning the three-dimensional route, provide data assurance for generating an adjusted three-dimensional route, and improve the flight safety of the flight of the unmanned aerial vehicle” (Winkle: ¶ 0111). 

Claim 8: Winkle/Chen teach claim 7. With respect to the following limitation, Winkle does not explicitly teach, however, Chen teaches: 
set the start point or the end point of the sub-segment unit as a candidate waypoint, when the start point or the end point of the sub-segment unit is not beyond the highest altitude value or not below the lowest altitude value of the safety flight altitude range respectively, and determine the start point or the end point of the sub-segment unit as a waypoint by considering waypoint determination for a next sub-segment unit (Chen: ¶ 0129-0130, ¶ 0132, ¶ 0135 showing setting flight heights of the flight position points to be within the safe distance and preset threshold)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for setting the planned heights of the position points of the UAV based on the detected altitude differences in the start/end points in the UAV routing and delivery system of Winkle/Chen with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “obtaining the altitude of each object in the flight area through the flight of the unmanned aerial vehicle may effectively improve the accuracy of planning the three-dimensional route, provide data assurance for generating an adjusted three-dimensional route, and improve the flight safety of the flight of the unmanned aerial vehicle” (Winkle: ¶ 0111). 

Claim 9: Winkle discloses claim 5. With respect to the limitation: 
confirm whether or not a reference value of a first sub-segment is out of a safety flight altitude range with a criterion of topographic altitude value (Chen: ¶ 0115-0119, ¶ 0123-0127 showing determining whether altitude difference/height difference of a first position point and the next adjacent position point exceed the limit of climbing or descending of the UAV; ¶ 0127 showing both when the altitude different exceeds the value, or when the altitude difference is within the threshold difference),
confirm whether or not a reference value of a second sub-segment is out of a safety flight altitude range with a criterion of topographic altitude value (Chen: ¶ 0127 “The above process is repeated on and on until the altitude difference between each flight position point and the adjacent flight position point of each flight position point is within the preset range”), when the reference value of the first sub-segment is identified to be within the safety flight altitude range with the criterion of topographic altitude value (Chen: ¶ 0127 “the altitude difference between the planned flight height A1 of the starting position point a1 and the planned flight height A2 of the next position point a2 of the starting position point is suitable for the unmanned aerial vehicle to fly from the starting position point a1 to the next position point a2 of the starting position point”), and 
determine a start point or an end point of the first sub-segment as the waypoint, when the reference value of the second sub-segment is identified to be out of the safety flight altitude range with the criterion of topographic altitude value (Chen: ¶ 0120-0121, ¶ 0127, ¶ 0130 showing “the lower altitude is increased so that when the unmanned aerial vehicle flies from the starting position point a1 to the next position point a2 of the starting position point, the unmanned aerial vehicle only needs to rise from the flight height A1 to the flight height A2” or alternatively, “the lower planned flight height is increased so that when the unmanned aerial vehicle flies from the starting position point a1 to the next position point a2 of the starting position point, the unmanned aerial vehicle only needs to descend from the flight height A1 to the flight height A2”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for setting the planned heights of the position points of the UAV based on the detected altitude differences in the start/end points in the UAV routing and delivery system of Winkle with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “obtaining the altitude of each object in the flight area through the flight of the unmanned aerial vehicle may effectively improve the accuracy of planning the three-dimensional route, provide data assurance for generating an adjusted three-dimensional route, and improve the flight safety of the flight of the unmanned aerial vehicle” (Winkle: ¶ 0111). 

Claim 10: Winkle discloses claim 5. With respect to the following limitation, Winkle does not explicitly teach, however, Chen teaches: 
determine a waypoint by considering whether or not a difference between a topographic altitude value of the sub-segment and a topographic altitude value of a previous waypoint exceeds a predetermined threshold value (Chen: ¶ 0076, ¶ 0120, ¶ 0127 showing adjusting a flight height of a position point based on a difference in altitude values exceeding a threshold value)

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180174102 A1 to Winkle et al. (Winkle) in view of US 20180090014 A1 to Kline et al. (Kline).

Claim 12: Winkle discloses claim 2. With respect to the following limitation, Winkle teaches selecting an optimum route for a UAV (Winkle: ¶ 0038, ¶ 0071), but Winkle does not explicitly teach ranking a plurality of routes to select a route. However, Kline teaches: 
wherein the travel route manager is further configured to: arrange the at least one or more candidate travel routes based on at least one criterion, and determine an ultimate travel route among the at least one or more candidate travel routes based on an order of the arrangement (Kline: ¶ 0025 showing selecting an optimal route from a plurality of routes by ordering the routes based on delivery times)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the ranking of multiple routes to select an optimum route of Kline in the UAV routing and delivery system of Winkle with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “enable optimized route planning for a UAV network that minimizes idle time associated with transporting packages between locations” (Kline: ¶ 0012). 

Claim 13: Winkle/Kline teach claim 12. Winkle does not explicitly teach, however, Kline teaches: 
wherein the at least one criterion comprises at least one of a time required for delivery, a travel distance, power consumption, and travel safety (Kline: ¶ 0012 “the optimized routing plan may factor in other criteria, such as UAV power consumption (e.g., power reserve), minimized delivery times, perishability of cargo, and/or commitment of a delivery time frame”; also see ¶ 0025)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the criterion of Kline in the UAV routing and delivery system of Winkle/Kline with a reasonable expectation of success of arriving at the claimed invention, with the motivation to optimize a route based on minimizing delivery times or power consumption (Kline: ¶ 0012). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628